Rose, J.,
with whom Young, J., agrees,
dissenting:
The forced withdrawal of blood from Randy Allen Brockett *642(Brockett) was in direct violation of NRS 484.383(8) which permits such a forced withdrawal only if the intoxicated driver had been convicted of a prior violation of NRS 484.379, a Nevada DUI violation. Since Brockett had prior California DUIs, this forced taking of blood was improper, as the majority opinion has already concluded. I differ, however, with the majority because I do not think the evidence, obtained in direct violation of Nevada law, should have been admitted in evidence and the sole basis for the conviction.
If the statute in question was ambiguous or if the officer had relied on authority that appeared to permit his or her action, I would give the benefit of the doubt to the police officer. But when the law is clear and unambiguous, evidence obtained in direct violation of it, and without additional supportive evidence, should not be admitted at trial.
Evidence was presented that Brockett appeared intoxicated, but the trial court found that his guilt was established only by the blood alcohol test result, and apparently rejected the other evidence of intoxication. Since I believe the evidence of the blood test results should not have been admitted and this was the only evidence upon which the district court based its decision, I would reluctantly reverse this conviction.